Name: Commission Regulation (EEC) No 2096/79 of 27 September 1979 enabling short-term private storage contacts to be concluded for table wines closely related economically to the R I type of table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/ 14 Official Journal of the European Communities 28 . 9 . 79 COMMISSION REGULATION (EEC) No 2096/79 of 27 September 1979 enabling short-term private storage contracts to be concluded for table wines closely related economically to the R I type of table wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1 303/79 (2 ), and in particular Article 7 (6) thereof, Whereas the second subparagraph of Article 7 (2) of the aforesaid Regulation provides that, if the state of the market so requires, a decision may be taken to allow short-term storage contracts to be concluded in respect of table wines other than those of the type for which this possibility exists , where such table wines are closely related economically to that type of table wine ; Whereas Commission Regulation (EEC) No 2037/79 (3) enabled short-term private storage contracts to be concluded for the R I type of table wine ; Whereas table wine prices on the Community market are at present falling ; whereas this trend has been marked by the fact that intervention measures have had to be brought into effect for the R I type of table wine ; whereas, however, large quantities of red table wines that are closely related economically to the R I type of table wine are on the market and are subject to the general decline in prices ; Whereas these red table wines that are closely related economically to the R I type of table wine are not covered by the said intervention measures, and consequently may prevent the measures taken from having the effect desired ; whereas, therefore, provi ­ sion should be made to enable storage contracts to be concluded for such table wines ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . The power to conclude short-term private storage contracts for the R I type of table wine granted by Regulation (EEC) No 2037/79 is hereby extended to red table wines that are closely related economi ­ cally to the R 1 type of table wine . 2 . Red wines shall be considered to stand in close economic relationship with table wines of the type R I where they have an actual alcoholic strength of not less than 1 2 % vol and not more than 1 2-5 % vol and are not type R III . 3 . The power referred to in paragraph 1 shall continue for as long as the same power exists under Regulation (EEC) No 2037/79 for the R I type of table wine . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . ( 2 ) OJ No L 162, 30 . 6 . 1979, p. 28 . (3 ) OJ No L 235, 19 . 9 . 1979, p. 25 .